Opinion by
Rao, J.
In accordance with stipulation of counsel and following the cited authorities the claims of the plaintiff were sustained as follows: (1) Certain items of the merchandise the same in all material respects as the gloves the subject of United States v. Julius Kayser & Co. (33 C. C. P. A. 179, C. A. D. 333), were held dutiable at 50 percent under the provision in paragraph 915 for gloves “made of fabric knit on other than a warp-knitting machine,” plus any additional duty applicable under paragraph 924; and (2) other items similar to those involved in May Co. et al. v. United States (25 C. C. P. A. 227, T. D. 49336) were held dutiable at 25 percent under said paragraph 915 as gloves, made in chief value of woven 'cotton fabric, plus any additional duty applicable under paragraph 924. In all other respects the protests were overruled.